    Case 1:17-cv-00354-MN Document 84 Filed 05/24/21 Page 1 of 2 PageID #: 2478




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE
________________________________________________
MARTIN J. WALSH, 1                               )
SECRETARY OF LABOR,                              )
UNITED STATES DEPARTMENT OF LABOR,               )
                                                 )
                            Plaintiff,           )
                                                 )
               v.                                ) Civil Action No.: 17-00354-MN
                                                 )
DEVILBISS LANDSCAPE ARCHITECTS, INC.,            )
a corporation, d/b/a DEVILBISS LANDSCAPE         )
ARCHITECTS; and PAUL DEVILBISS,                  )
                                                 )
                            Defendants.          )
                                                 )

                                   JOINT STATUS REPORT
        In compliance with the Court’s Order of May 17, 2021 (D.I. No. 83), the parties report

that they are preparing this matter for trial. Plaintiff has provided Defendants with a draft of its

proposed pretrial order, which Defendants are reviewing. The parties expect to submit the

proposed pretrial order on or before June 16, 2021, per Local Rule 16.3 and the Court’s Order of

October 14, 2020 (no D.I. No.), along with any proposed jury instructions or interrogatories.

        The following statements regarding settlement are provided in response to the Court’s

Order and are not admissions of any legal or factual issue by either party, and are not admissible

in further proceedings. The parties conferred regarding settlement on December 2, 2020,

January 7, 2021, and January 26, 2021. On all three occasions the discussions were by telephone

and involved counsel for the Secretary, Matthew Epstein, and counsel for Defendants, William

Sullivan and Wendel Hall. The December 2, 2020, call regarded planning for future discussions

and lasted approximately 15 minutes. The calls in January 2021 each lasted approximately one-


1
 Pursuant to Federal Rule of Civil Procedure 25(d), Secretary Walsh is substituted as the
Plaintiff in this matter.
 Case 1:17-cv-00354-MN Document 84 Filed 05/24/21 Page 2 of 2 PageID #: 2479




half hour and involved discussions of the parties’ respective positions. These discussions did not

result in a further exchange of settlement proposals.

       Respectfully,

  DEVILBISS LANDSCAPE                         UNITED STATES DEPARTMENT OF LABOR
  ARCHITECTS, INC., and PAUL
  DEVILBISS                                   Elena Goldstein
                                              Acting Solicitor of Labor

  /s/William D. Sullivan                      Oscar L. Hampton III
  William D. Sullivan                         Regional Solicitor
  Sullivan Hazeltine Allinson LLC
  919 N. Market St., Suite 420                /s/Matthew R. Epstein
  Wilmington, DE 19801                        Matthew R. Epstein
  Ph: (302) 428-8191                          Trial Attorney
  Fax: (302) 428-8195                         PA Bar Id. No. 209387
  e-mail: bsullivan@sha-llc.com
                                              Mailing Address:
  Wendel V. Hall
  The Hall Law Office, PLLC                   U.S. Department of Labor
  1150 18th Street, N.W., Suite 1030          Office of the Regional Solicitor
  Washington, DC 20036                        1835 Market Street
  Tel: (202) 507-8862                         Mailstop SOL 22
  Fax: (202) 744-3250                         Philadelphia, PA 19103
  Email: wendel@halllawoffice.net
                                              (215) 861-5122 (voice)
                                              (215) 861-5162 (fax)

                                              epstein.matthew.r@dol.gov

                                              May 24, 2021
